In an action to declare invalid certain amendments, adopted on or about November 27, 1929 and February 4, 1942, to the zoning ordinance of the Town of Mamaroneek, Westchester County, and for other relief, the appeal is from a judgment dismissing the supplemental complaint after trial. Judgment unanimously affirmed, with costs. Assuming that Exhibits B, C, D, E, and F were erroneously admitted in evidence, the error did not violate any substantial right of appellants. (Civ. Prac. Act, § 106.) Present — Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ.